DISMISS and Opinion Filed April 14, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00047-CR

                    MIKHAIL DAVID LYNCH, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-81327-2011

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      On April 7, 2022, Mikhail David Lynch filed a motion to dismiss this appeal,

which he signed along with his counsel of record. See TEX. R. APP. P. 42.2(a). We

grant the motion and dismiss this appeal.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
Do Not Publish                              JUSTICE
TEX. R. APP. P. 47.2(b)
220047F.U05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

MIKHAIL DAVID LYNCH,                        On Appeal from the 366th Judicial
Appellant                                   District Court, Collin County, Texas
                                            Trial Court Cause No. 366-81327-
No. 05-22-00047-CR         V.               2011.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Schenck. Justices Osborne and Smith
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered April 14, 2022




                                      –2–